Title: To George Washington from Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 29 July 1783
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]
To: Washington, George


                        
                            Sir—
                            Maria off Crown-point July 29th 83
                        
                        I take the liberty to inform your Excellency that I have this morning arrived on board the Commodore’s Vessel
                            off Crown point, the politeness and attention of this Gentleman induce me to believe that I shall meet with no difficulty
                            or impediment in prosecuting the tour assigned me. 
                        In conversation with the Commodore I learn, that in conformity to his orders, he has landed the Prisoners
                            hitherto arrived from Canada, at Crown-point and that the want of provision & transportation from that place, have
                            subjected them to great inconvenience. I have written to Genl Schuyler on the subject of provision for them, and have
                            requested him to advise your Excellency of the contents—I have the honor to be Sir Your Excellency’s most obedt Servant
                        
                            Steuben
                            Maj. Gen.
                        
                    